DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The non-elected claims 10-11 are cancelled. The application has been amended as follows: 
10. (Cancelled)
11. (Cancelled)
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9 and 12-20), in the reply filed on August 10th, 2022, is acknowledged.
This application is in condition for allowance except for the presence of claims 10-11 directed to an invention non-elected without traverse.  Accordingly, claims 10-11 been cancelled.
Allowable Subject Matter
Claims 1-9 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed features including: “singulating the shape memory polymer to separate the first and second dies” in combinations with the rest of limitations recited in claim 1.
Comparing to the prior-art of the record, the most relevant prior art is Krause et al. (U.S. Patent No. 9,954,139). Krause discloses the claimed invention except for the limitations listed above. 
Krause discloses a method of forming a semiconductor structure, the method comprising (the method steps are not claimed to impart in a specific order):
curing a shape memory polymer in a first shape, the shape memory polymer coupled to a conductive layer (Fig. 5, column 8, lines 42-45, lines 59-62);
folding the shape memory polymer from the first shape into a second shape (Fig. 5, column 8, lines 66-67);
bonding a semiconductor wafer to the conductive layer while the shape memory polymer is in the second shape, the semiconductor wafer having first and second dies (Fig. 5, dies 8121 and 8122);
singulating the semiconductor wafer to separate the first die from the second die (Fig. 5, the dies have been singulated as shown in the figure);
expanding the shape memory polymer to its first shape (Fig. 5, column 9, lines 8-15).
Regarding independent claims 12, patentability exists, at least in part, with the claimed features including: “singulating the substrate to separate the dies bonded to respective portions of the substrate from each other” in combinations with the rest of limitations recited in claim 12.
Comparing to the prior-art of the record, the most relevant prior art is Krause et al. (U.S. Patent No. 9,954,139). Krause discloses the claimed invention except for the limitations listed above. 
Krause discloses a method comprising (the method steps are not claimed to impart in a specific order):
curing a shape memory polymer in a flat shape, the shape memory polymer being part of a substrate (Fig. 5, element 7350; column 8, lines 42-45, lines 59-62);
folding the substrate from the flat shape into a folded shape (Fig. 5, column 8, lines 66-67);
bonding a semiconductor wafer to the substrate while the substrate is in the second shape, the semiconductor wafer having dies formed thereon (Fig. 5, dies 8121-8124);
singulating the semiconductor wafer to separate the dies from each other (Fig. 5, the dies have been singulated);
expanding the substrate back to its flat shape (Fig. 5, column 9, lines 8-15).
Berger et al. (U.S. Patent No. 7,727,450), Muri et al. (U.S. Patent Application Publication No. 2018/0144982), Feng et al. (U.S. Patent Application Publication No. 2008/0242052), and Jiang et al. (U.S. Patent Application Publication No. 2015/0342050), are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Claims 2-9 and 13-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828